Matthews, J.
delivered the opinion of the court. This is a redhibitory action commenced for the purpose of causing the sale of slaves to be rescinded, and the recovery of the price paid by the plaintiffs, with damages, «fee.
The defendant pleaded several matters in defence, and amongst others, prescription.— The cause was submitted to a jury in the court below, who found a verdict for the defendant, and judgment was rendered in pursuance thereof, from which the plaintiffs appealed.
Believing that the defence is legally supported by the plea of prescription, we shall examine that point alone. The redhibitory action is subjected by our laws to the shortest periods of prescription, which, under no circumstances, could be extended beyond one year, according to the provisions of the oíd civil code, which must govern in the present case. The sale of the slave charged with the redhi-*130bitory vice of having the habit of running J ■ o was made on the 3d of July, 1824,—■ . . , . - „ , . I he citation came into the hands oí the sheriff on the 2d day of July, 1825, but according to his return, was not served on the defendant until the 6th of that month. There are two modes of interrupting prescriptions—■ natural and legal. The interruption now contended for by the plaintiff is of the latter kind, which takes place only from the service of citation to appear in a court of justice. See old Civil Code, p. 484, art, 52. The date of sale being the 3d of July, 1821, and the service of citation not having been made until the 6th of July, 1825, the term of prescription had elapsed without interruption, and must be held to protect the defendant in this suit.
De Armas for the plaintiff, Waggaman for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.